I114th CONGRESS2d SessionH. R. 6196IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Royce (for himself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the National Flood Insurance Act of 1968 to ensure community accountability for areas repetitively damaged by floods, and for other purposes. 
1.Short titleThis Act may be cited as the Repeatedly Flooded Communities Preparation Act. 2.Community accountability for repetitively flooded areas (a)In generalSection 1361 of the National Flood Insurance Act of 1968 (42 U.S.C. 4102) is amended by adding at the end the following new subsection: 
 
(e)Community accountability for repetitively damaged areas 
(1)In generalThe Administrator shall, by regulation, require any covered community (as such term is defined in paragraph (3))— (A)to analyze and map areas within the community where properties described in paragraph (3)(B) or flood-damaged facilities are located to determine areas repeatedly damaged by floods and to assess the continuing risks to such areas; and 
(B)to develop a community-specific plan for addressing any continuing flood risks, submit such plan to the Administrator and update such plan at appropriate intervals, and make such plan, plan updates, and reports on progress in reducing flood risk available to the public, subject to section 552a of title 5, United States Code. (2)SanctionsThe Administrator shall, by regulation, provide appropriate sanctions for covered communities that fail to comply with the requirements under this subsection or to make sufficient progress in reducing the flood risks to areas in the community that are repeatedly damaged by floods. 
(3)Covered communityFor purposes of this subsection, the term covered community means a community— (A)that is participating, pursuant to section 1315, in the national flood insurance program; and 
(B)within which are located— (i)50 or more repetitive loss structures (as such term is defined in paragraph (4)); 
(ii)5 or more severe repetitive loss structures (as such term is defined in section 1366(h)) for which mitigation activities meeting the standards for approval under section 1366(c)(2)(A) have not been conducted; or (iii)a public facility or a private nonprofit facility (as such terms are as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)), that has received assistance for repair, restoration, reconstruction, or replacement under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) in connection with more than one flooding event in the most recent 10-year period. 
(4)Repetitive-loss structureFor purposes of this subsection, the term repetitive-loss structure means a structure insured under a contract for flood insurance made available under this title that has had at least 2 flood losses for which claims were paid under such coverage of more than $1,000 each in any 10-year period beginning after 1978.   (5)Reports to CongressNot later than the expiration of the 6-year period beginning upon the date of the enactment of this subsection, and not less than every 2 years thereafter, the Administrator shall submit a report to the Congress regarding the progress in implementing plans developed pursuant to paragraph (1)(B). . 
(b)RegulationsThe Administrator of the Federal Emergency Management Agency shall issue regulations necessary to carry out subsection (e) of section 1361 of the National Flood Insurance Act of 1968, as added by the amendment made by subsection (a) of this section, not later than the expiration of the 2-year period that begins on the date of the enactment of this Act.  